Exhibit 10.1
 
S.Y. BANCORP, INC.
 
RESTRICTED STOCK UNIT
GRANT AGREEMENT
2012
 
This Restricted Stock Unit (" RSU") Grant Agreement (this "Agreement" or
"Award") dated as of _____________________, 20___ (the "Grant Date"), is between
S.Y. Bancorp, Inc. (the "Company") and _______________________________ (the
"Grantee").
 
RECITALS
 
A.           The Company adopted the S.Y. Bancorp, Inc. 2005 Stock Incentive
Plan (the "Plan").  The Plan is administered by the Compensation Committee of
the Board of Directors (the "Committee").
 
B.            The Committee has designated the Grantee as a Participant in the
Plan, and wishes to set forth in this Agreement the Grantee's a right to receive
up to that number of RSUs set forth herein.  Each RSU represents the right to
receive one share of the Company's Common Stock, subject to the terms and
conditions set forth in this Agreement and the Plan. 
 
AGREEMENTS
 
            The Grantee and the Company agree as follows:
 
            1.         Grant of Restricted Stock Units.  The Company grants to
Grantee _____________ RSUs (the "Maximum Number") on the terms and conditions
set forth below and in the Plan. 
 
            2.         Transfer Restriction. Until the delivery of shares of
Common Stock with respect to the RSUs in accordance with the terms of this
Award, the RSUs may not be sold, transferred, pledged, exchanged, hypothecated
or otherwise disposed of, other than by will or pursuant to the applicable laws
of descent and distribution.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of the RSUs not specifically permitted by the
Plan or this Award shall be null and void and without effect. 
 
            3.         Performance Restrictions; Vesting and Payment.  Except as
provided in Sections 4 and  5 below regarding Termination of Employment or a
Change of Control, if and to the extent that the performance criteria set forth
on Exhibit A attached hereto are met as of the end of the Performance Period, as
determined by the Committee, the resulting Applicable Percentage of the Maximum
Number of RSUs shall vest and become nonforfeitable.  Any RSUs that do not vest
in accordance with the foregoing provisions of this Section 3 shall terminate as
of the end of the Performance Period.  The Applicable Percentage shall be
determined by the Committee in March following the end of the Performance Period
and applied to the Maximum Number then rounded down to a whole number of shares,
and the resulting number of shares of Common Stock will be issued in
satisfaction of the Award before the end of that month.  Any such determination
by the Committee shall be final and binding.
 
 
 

--------------------------------------------------------------------------------

 
 
            4.         Termination of Employment Prior to the End of the
Performance Period.  The following provisions shall apply in the event of
Grantee's Termination of Employment prior to the end of the Performance Period:
 
4.1       Except as expressly provided below in Sections 4.2 or Section 6, in
the event of Grantee's Termination of Employment for any reason prior to the end
of the Performance Period, the RSUs held by Grantee shall be automatically
forfeited by the Grantee as of the date of Grantee's Termination of Employment. 
Neither the Grantee nor any of the Grantee's successors, heirs, assigns or
personal representatives shall have any rights or interests in any RSUs that are
so forfeited.
 
            4.2       Notwithstanding Section 4.1, if a Grantee experiences a
Termination of Employment is the result of  (i) the Grantee's death, Disability
(as defined in the Company's long term disability Plan of general application),
or (ii) on or after age 60 (a "Qualifying Termination"), a pro rata portion of
Common Stock with respect to the RSUs shall be issued at the time set forth in
Section 3 above, as set forth below:
 
4.2.1    In the event of a Qualifying Termination prior to completion of the
Performance Period, the Applicable Percentage of RSUs shall be determined
through the end of the Performance Period in the same manner as it would for a
grantee who is still employed on that date, but that percentage shall be subject
to further adjustment equal to (i) the number of RSUs subject to the Award that
would have vested in accordance with Section 3 above (assuming no Termination of
Employment had occurred), multiplied by (ii) a service fraction, the numerator
of which is the number of full months the Grantee was employed or rendering
services following the Grant Date through the date of Grantee's Termination of
Employment, and the denominator of which is the number of months in the
Performance Period. Any RSUs that do not vest in accordance with the foregoing
provisions of this Section 4.2.1 shall terminate and be forfeited as of the end
of the Performance Period. 
 
4.2.2    Notwithstanding Section 4.2.1, if a 409A Change (as defined below)
occurs after a Qualifying Termination and prior to completion of the Performance
Period, upon the date of the 409A Change, the Grantee shall vest in a prorated
number of RSUs determined as described in Section 5 below, but multiplied by a
service fraction, the numerator of which is the number of full months the
Grantee was employed or rendering services following the Grant Date through the
date of Grantee's Termination of Employment, and the denominator of which is the
number of months in the Performance Period that expired between the Grant Date
and the 409A Change.  Such number of RSUs shall be paid in cash or by delivery
of shares of stock as provided in Section 5 below.  Any RSUs that do not vest
under this provision shall terminate and be forfeited as of the date of the
Change of Control.
 
 
2

--------------------------------------------------------------------------------

 
 
            5.         Change of Control.  In the event a Change of Control
which also constitutes a change in ownership or effective control or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A of the Code (a "409A Change") occurs prior to both
completion of the Performance Period and a Termination of Employment (other than
a Qualifying Termination, which shall be governed by Section 4.2.2 above), a
number of RSUs shall become fully vested on the date of such 409A Change as if
all performance were at the Target performance level set out on Exhibit A for
the Performance Period. Absent a resolution of the Board consistent with Article
11 of the Plan to have the securities resulting from the Change in Control
substituted for the number of shares of Common Stock that would otherwise have
been issued based on such vesting, each vested RSU shall be converted to cash
based on the Fair Market Value received by shareholders of record for Common
Stock in the Change of Control, and within 5 days after the 409A Change, such
cash amount shall be paid to the Grantee. Any RSUs that do not vest under this
provision shall terminate and be forfeited as of the date of the Change of
Control.
 
            6.         Tax Withholding.  The Company (or Bank, as the employer)
shall withhold from wages otherwise due, or retain from any payment to Grantee
in respect of the RSUs, or take such other action which Company deems necessary
to satisfy any income or other tax withholding requirements as a result of the
vesting of RSUs and issuance of Common Stock related thereto.  Unless an
affirmative election is made by the Participant before the end of the
Performance Period (or Change in Control, if earlier) to remit already-owned
shares of Common Stock or a cash payment or to have amounts debited from other
wages due, or some combination thereof, Grantee shall be deemed to have elected
to satisfy any federal and state tax withholding requirements through a
reduction in the number of shares of Common Stock issuable upon vesting, equal
to their Fair Market Value based on the amount of withholding taxes reasonably
estimated by the Company to be due upon vesting.
 
            7.         Delay in Payment to Specified Employees.  Notwithstanding
anything herein to the contrary, the date of delivery of Common Shares (or cash
in lieu thereof if required hereby) to the Grantee shall be delayed if payment
would otherwise be required hereunder after Termination of Employment (other
than on account of Death) and before 6 months have elapsed from that termination
date, if the Grantee is a Specified Employee and the circumstances of payment
require delay under 409A of the Code. "Specified Employee" shall have the
meaning given in Treas. Reg. Section 1.409A-1(i) (or any successor thereto)
using the prior calendar year as the determination period.
 
            8.         Definitions.  Unless provided to the contrary in this
Agreement, the definitions contained in the Plan and any amendments thereto
shall apply to this Agreement.
 
9.         Restrictions Imposed by Law.  Notwithstanding any other provision of
this Agreement, Grantee agrees that the Company will not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such
exercise, delivery or payment would violate any law or regulation of any
governmental authority or any agreement between the Company and any national
securities exchange upon which the Common Stock is listed.
 
 
3

--------------------------------------------------------------------------------

 
 
            10.       No Shareholder Status; No Dividends.  Grantee shall have
no rights as a shareholder with respect to any RSUs or shares of Common Stock
under this Agreement until such shares have been duly issued and delivered to
Grantee, and no adjustment shall be made for dividends of any kind or
description whatsoever or for distributions of other rights of any kind or
description whatsoever respecting the shares prior to such issuance.  Grantee
shall have no Cash Dividend Rights with respect to the RSUs. 
 
            11.       Modification, Amendment and Cancellation.  The Board of
Directors of the Company shall have the right unilaterally to modify, amend or
cancel this Award in accordance with the terms of the Plan.  This Award shall be
subject to adjustment for changes in the Company's capitalization as provided in
the Plan.
 
            12.       Provisions Consistent with Plan.  This Agreement is
intended to be construed to be consistent with, and is subject to, all
applicable provisions of the Plan, which is incorporated herein by reference. 
In the event of a conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall prevail.
 

 
S.Y. BANCORP, INC.
         
By:
         
Title:
         
Date:
       
GRANTEE:
         
[Name of Grantee]
 
(acknowledging receipt and conditions set out above)
     
Date:
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFORMANCE-BASED VESTING
 
Subject to Sections 4 and 5 of this Grant Agreement, the RSUs shall vest and
become nonforfeitable in the Applicable Percentage of the Maximum Number of
RSUs. The Applicable Percentage shall range from 0-100% and shall be determined
based on the Company's actual EPS Aggregate Annual Growth for the Performance
Period, plus the Company's Percentile ROAA Ranking for the Performance Period,
with the portion of the Applicable Percentage related to each performance
measure as set forth in the charts below:
 
Percentile ROAA Ranking
 
Applicable
   
Percentage
Maximum: 90th or higher
 
50%
Target: 75th - 89th
 
25%
Minimum: 51st - 74th
 
10%
50th or below
 
0%
  Plus        
Aggregate
   
Three Year EPS
 
Applicable
    Percentage
Maximum: $6.57 or higher
 
50%
Target:  $6.01 – $6.56
 
25%
Minimum:  $5.41- $6.00
 
10%
Below $5.41
 
0%

 
For example, if at the end of the Performance Period the Committee determined
that the Company ranked above the 90th percentile to peers in ROAA, and
Aggregate EPS for the three year is $6.57, the Applicable Percentage would be
100% and the Maximum Number of RSUs would be converted to and paid in shares of
Common Stock.  The performance of the Company during the Performance Period
shall be measured against the base EPS for the fiscal year immediately prior to
the start of the Performance Period. 
 
Any RSUs that do not vest based on the performance requirements set forth in
this Exhibit A (and which have not previously terminated pursuant to the terms
of the Grant Agreement) will automatically terminate as of the last day of the
Performance Period. 
 
For purposes of the Award, the following definitions shall apply:
 

  -- "EPS" means the diluted earnings per share of the Company as determined for
financial reporting purposes consistent with Financial Accounting Standard 158,
after any extraordinary items, if applicable.         --  "Beginning EPS" means
the EPS for the fiscal year immediately preceding the Grant Date.

 
 
5

--------------------------------------------------------------------------------

 
 

  -- "Aggregate Three Year EPS" means the total of the Company's EPS for each of
the years in the Performance Period, Target or Maximum ranges set out above each
year in the Performance Period.         --  "Percentile Ranking" means the
percentile ranking of the simple average of the Company's Return on Average
Assets (ROAA) for the years in the Performance Period, as compared to the simple
average ROAA of all public banks with between $1 billion and $2.5 billion in
total assets, as measured and published by SNL Financial.         -- 
"Performance Period" means the period commencing on the January 1 immediately
prior to the Grant Date and ending three years thereafter.         -- "ROAA" or
Return on Average Assets" means the Company's (or peer companies') net income
divided by average assets for a calendar year, with average assets determined
based on assets as of the same reporting periods for the Company as is used in
determining average assets in SNL Financial's rankings each year.

 
The Committee shall make all determinations regarding the achievement of
Percentile ROAA Ranking and EPS Aggregate Annual Growth based on Company
financial statements as filed with the Securities and Exchange Commission, and
the peer group rankings based on publicly available information, and the
determination of the Committee shall be final and binding on all parties.
 
 
6

--------------------------------------------------------------------------------

 


S.Y. BANCORP, INC.


AMENDMENT TO RESTRICTED STOCK UNIT
GRANT AGREEMENT


This is an Amendment (this "Amendment") to a Restricted Stock Unit ("RSU") Grant
Agreement originally dated as of _________________, 2012 (the "Original Award")
(the "Grant Date"), between S.Y. Bancorp, Inc. (the "Company") and
_______________________________ (the "Grantee"). This Amendment shall be
effective as of ______________, 2013.


RECITALS


A.
By action of the Committee, the Company granted RSUs to the Grantee which vest
based on the Company's performance during a three-year period as set forth on
Exhibit A to the Original Award.



B.
The Company has entered into a merger agreement with another financial
institution, and expects to incur costs in connection with that transaction
which were not contemplated when the EPS Annual Growth targets were established
in the Original Award.



C.
The Committee has determined that it would be inconsistent with its compensation
philosophy to reduce the vested portion of equity awards based on costs incurred
in connection with a transaction, where the transaction's benefit to the
Company's shareholders will not be fully realized before the end of the
Performance Period, and it therefore wishes to amend the Original Award to
exclude such costs in measuring EPS growth over the Performance Period.



AMENDMENT


In accordance with Section 11 of the Original Award, and Section 11.4 of the
Plan, the Committee hereby unilaterally amends the Original Award as follows:


1.           All capitalized terms used herein and not otherwise defined shall
have the meanings given in the Original Award.


2.           The definition of EPS as used in Exhibit A to the Original Award is
hereby amended so that as amended, it shall read in its entirety as follows:


●              
"EPS" means the diluted earnings per share of the Company as determined for
financial reporting purposes consistent with Financial Accounting Standard 128
(now ASC 260), after any extraordinary items, if applicable, and excluding any
acquisition costs and restructuring adjustments made to EPS as a result of a
business combination that occurs during the Performance Period in accordance
with Financial Accounting Standard 141 (revised; now ASC 805).



 
1

--------------------------------------------------------------------------------

 
 
3.           In all other respects, the Original Award remains in full force and
effect.




IN WITNESS WHEREOF, this Amendment has been executed solely on behalf of the
Company in accordance with Section 11 of the Original Award, and shall be
delivered to the Grantee to provide notice of the Amendment.
 
 

 
S.Y. BANCORP, INC.
              By:           Title:           Date:  


 
2